Citation Nr: 1120347	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-31 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an upper extremity neurological disorder, to include peripheral neuropathy, left cervical radiculopathy, and left ulnar neuropathy.

2.  Entitlement to service connection for an upper extremity neurological disorder, to include peripheral neuropathy, left cervical radiculopathy, and left ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision that reopened the Veteran's previously denied service connection claim and denied that claim.

The Board observes that the issue on appeal was originally characterized as entitlement to service connection for peripheral neuropathy of the upper extremities.  However, in his most recent application to reopen his claim, the Veteran has submitted evidence indicating that he has been diagnosed with and treated for other upper extremity neurological disorders, including left cervical radiculopathy and left ulnar neuropathy.  Accordingly, the Board has rephrased the issue as it appears above.  38 C.F.R. § 3.155(a) (2010); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Notwithstanding those different diagnoses, however, the Board notes that the Veteran's current claim is predicated on the same factual basis and symptoms as his previously denied claim.  Therefore, it is appropriate for the Board to consider this claim as a request to reopen that previously denied claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issue of entitlement to service connection for an upper extremity neurological disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the Veteran's claim for service connection for an upper extremity neurological disorder.  The Veteran did not timely appeal that decision.

2.  The evidence received subsequent to the last final denial of the Veteran's upper extremity neurological disorder claim is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that declined to reopen the Veteran's claim for service connection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for an upper extremity neurological disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In December 2005, the Board denied the Veteran's claim for service connection for an upper extremity neurological disorder (then claimed as peripheral neuropathy).  The Veteran did not appeal that decision.  Thereafter, in a September 2008 rating decision, the RO reopened and denied that claim.  While the RO denied the claim on the merits, the Board must consider the question of whether new and material evidence has been received to reopen the claim because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate that claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the RO's December 2005 denial of the Veteran's claim became final because he did not perfect a timely appeal.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in July 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the Board at the time of the initial December 2005 decision included the Veteran's service medical records, which showed that he had been treated for a left thumb laceration but were otherwise negative for any complaints or clinical findings of upper extremity problems.  

Also of record was a report of a November 2005 VA examination in which the Veteran complained of numbness and tingling in his hands and fingertips.  Clinical testing revealed diminished sensation around the site of his left thumb laceration.  However, in contrast with the marked peripheral neuropathy evident in his legs and feet, no significant upper extremity neurological impairment was found.

Based on the evidence then of record, the December 2005 RO adjudicators determined that the Veteran's peripheral neuropathy was confined to his legs and feet and that he did not have any currently diagnosed upper extremity neurological disorders.  Consequently, those adjudicators granted the Veteran's claim for service connection for peripheral neuropathy of the lower extremities but denied his upper extremity claim.

In an effort to reopen his claim for service connection for an upper extremity neurological disorder, the Veteran has referred VA to the results of a September 2008 VA neurology consultation, which included electromyography and nerve conduction studies.  That consultation revealed diminished sensory response and related neurological impairment in the vicinity of the left ulnar nerve and cervical paraspinal muscles.  Based on the results of the evaluation, the September 2008 examiner diagnosed the Veteran with left cervical radiculopathy and left ulnar neuropathy.  That examiner further opined that the most recent EMG findings made motor neuron disease/severe proximal and distal axonal neuropathy a possibility.

Other evidence not previously considered by RO adjudicators includes VA outpatient treatment records from August 2006 to September 2008.  Those records show treatment for diabetes with associated neuropathy.  Those records also show that the Veteran's reported neurological problems now extend beyond his lower extremity peripheral neuropathy, for which service connection has been granted, and include symptoms involving his shoulders, arms, hands, and fingers.

Additional new evidence consists of written statements in which the Veteran reports a recent onset of severe pain, numbness, and tingling in his upper extremities, which is productive of diminished strength and fine motor skill impairment.

The Board observes that the Veteran is competent to report a recent history of neurological problems affecting his upper extremities, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, the Veteran's lay statements are presumed credible for the purpose of determining whether they are new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Board finds that the recently submitted lay statements, combined with the newly received post-service medical records, showing treatment for diabetic neuropathy and new diagnostic assessments of left cervical radiculopathy, left ulnar neuropathy, and possible severe proximal motor neuron disease and distal axonal neuropathy, are both new and material.  That newly submitted lay and clinical evidence tends to corroborate the Veteran's contentions that he suffers from upper extremity neurological problems that are related to service-connected diabetes mellitus.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence suggests that the Veteran currently has upper extremity neurological symptoms and diagnoses, related to his service-connected diabetes mellitus, which were not previously of record.  Moreover, that newly submitted evidence suggests the Veteran's upper extremity neurological problems may also share a common etiology with his service-connected lower extremity peripheral neuropathy, thus supporting an alternate theory of entitlement to secondary servcie connection that was not previously considered by VA adjudicators.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Further, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts and includes competent evidence tending to show that he has a currently diagnosed upper extremity neurological disorder that is etiologically related to a service-connected disability.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a neurological disorder of the upper extremities.  To that extent only, the appeal is allowed.
REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's newly reopened claim.

The Veteran has effectively raised several theories of entitlement to service connection based on direct and secondary causation.  Specifically, he has contended that his current upper extremity neurological problems arose from the same in-service injury in which he incurred his service-connected residuals of a left thumb laceration.  Alternatively, the Veteran has asserted that his upper extremity symptoms were caused or aggravated by his service-connected diabetes mellitus.  The record shows that the Veteran previously cited his diabetes mellitus as an underlying cause of his lower extremity peripheral neuropathy and residuals of a right toe ulcer.  He was subsequently granted separate awards of service connection for those disabilities.  

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Thus, in view of the evidence suggesting that the Veteran's upper extremity neurological problems may share a common etiology not only with his service-connected left thumb laceration and diabetes mellitus but also with his lower extremity peripheral neuropathy and right toe ulcer residuals, the Board must now consider whether service connection is warranted both on a direct basis or as secondary to one or more of those service-connected disabilities.

The Veteran's service medical records document treatment for a left thumb laceration, but are silent for any other complaints or clinical findings of upper extremity pathology.  His post-service medical records show periodic treatment for symptoms of pain, numbness, and tingling in his hands, fingers, feet, and legs.  On a November 2005 VA examination, the Veteran's reported symptoms were found to support a diagnosis of lower extremity peripheral neuropathy, for which service connection was later granted.  However, no contemporaneous diagnosis was rendered with respect to an upper extremity neurological disorder.  

In subsequent written statements, the Veteran asserted that his neuropathy had spread to his arms, hands, and fingers, resulting in diminished strength and fine motor skills.  He also underwent a September 2008 VA neurology consultation, which revealed atrophy and fasciculations of the left shoulder and arm muscles consistent with diagnoses of left cervical radiculopathy and left ulnar neuropathy and assessments of possible severe proximal motor neuron disease and distal axonal neuropathy.  Additionally, the record shows that the Veteran has received periodic treatment for diabetes and associated neuropathy.  However, no private or VA examiner has rendered an opinion with respect to whether the Veteran's upper extremity neurological problems were caused or aggravated by his service-connected diabetes mellitus, lower extremity peripheral neuropathy, or any other aspect of his military service.  Accordingly, it remains unclear to the Board whether any upper extremity neurological disorder had its onset while he was serving on active duty or is otherwise related to his military service, including one or more of his other service-connected disabilities.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board observes that, in its September 2008 rating decision, the RO asserted that the Veteran had been previously scheduled for a July 2008 VA examination in support of his upper extremity claim, but failed to report.  However, a review of the record shows that the previously scheduled examination was for a separate disability (abscess wound of the right great toe), which was also claimed as secondary to his service-connected diabetes mellitus.  Moreover, the date of that scheduled examination (July 2, 2008) preceded the date of the claim currently on appeal (July 18, 2008).  Further, the Veteran now asserts that he never received notification of the scheduling of that prior VA examination at his address in Ocala, Florida.  Indeed, there is nothing in the record that indicates that he was so notified.

In light of the foregoing, the Board finds that the Veteran is entitled to a new VA examination to address the etiology of his current upper extremity neurological problems.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  That examination should be predicated on a review of all pertinent evidence of record and should include an opinion that specifies whether any current upper extremity neurological disorder was caused or aggravated by one or more of the Veteran's service-connected disabilities (residuals of a left thumb laceration, Type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, and residuals of a diabetic ulcer of the right great toe), or is otherwise related to his military service.  

Finally, VA medical records appear to be outstanding.  The record shows that, as of September 2008, the Veteran was receiving periodic treatment for upper and lower extremity neurological problems.  However, no subsequent VA medical records have been associated with his claims folder.  Because it appears that there are outstanding VA medical records dated after September 2008 that may contain information pertinent to his service connection claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Gainesville, Florida, dated after September 2008.

2.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current upper extremity neurological disorder.  All necessary tests, including EMG and nerve conduction studies, should be conducted.  The claims folder should be reviewed by the VA examiner, and the examination report should indicate that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, showing treatment for a left thumb laceration; the report of the November 2005 VA examination, which declined to diagnose any upper extremity neurological disorders; and the subsequent VA medical records, showing diagnoses of cervical radiculopathy and left ulnar neuropathy and assessments of possible severe proximal motor neuron disease and distal axonal neuropathy.  Additionally, the VA examiner should consider the Veteran's assertions that his current upper extremity neurological problems arose in service or are etiologically related to one or more of his service-connected disabilities (residuals of a left thumb laceration, Type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, and residuals of a diabetic ulcer of the right great toe).  The VA examiner should also consider any other lay evidence regarding a continuity of symptomatology of upper extremity neurological problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current neurological disorders of the upper extremities.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder was caused or aggravated beyond its natural progression by the in-service injury in which the Veteran lacerated his left thumb.  

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder is otherwise related to the Veteran's service-connected residuals of a left thumb laceration.

d)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder was caused or permanently aggravated by the Veteran's service-connected Type II diabetes mellitus.  

e)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder was caused or permanently aggravated by the Veteran's service-connected lower extremity peripheral neuropathy.

f)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder was caused or permanently aggravated by the Veteran's service-connected residuals of a diabetic ulcer of the right great toe.

g)  State whether it is at least as likely as not (50 percent or greater probability) that any current upper extremity neurological disorder is related to any other aspect of the Veteran's active service.

3.  Then, readjudicate the claim remaining on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate period for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


